Exhibit 10.36

 

January 19, 2000

 

Barry Twohig

 

Dear Barry,

 

On behalf of Critical Path, Inc. (the “Company”), I am pleased to offer you the
position and terms of employment set forth below:

 

Position    Director, Santa Monica Engineering working out of the Company’s
offices in Santa Monica, California and reporting to Barry Wyse, Vice President,
Engineering. This is a regular, full time position. Base Salary    As an exempt
employee, you will be paid a monthly salary of $10,000.00, which is equivalent
to $120,000 on an annualized basis. Your salary will be payable in two equal
payments per month pursuant to the Company’s regular payroll policy (or in the
same manner as other officers of the Company). Start Date    Subject to
fulfillment of any conditions imposed by this letter agreement, you will
commence this new position with the Company on January 19, 2000. Contingent
Compensation    If you currently participate in a contingent compensation plan
with ISOCOR, you will be eligible for a contingent compensation plan with the
Company such that the amount of your annual contingent compensation at 100%
achievement of target will remain at the level under the plan with ISOCOR.
Review    Your compensation, including contingent compensation, may be changed
due to modifications in your position. In addition, your compensation, including
contingent compensation, will be reviewed annually as part of the Company’s
performance review process. However, nothing in this provision changes the at
will nature of the employment relationship. Benefit    The Company will provide
you and your eligible dependents with generous Medical, Dental, and Vision
benefits. You will also receive Short-term Disability, Long-term Disability, and
Life Insurance. In addition, the Company offers employees the opportunity to
participate in its Flexible Spending Account, Employee Assistance Program,
401(k), and Employee Stock Purchase Plans. A complete overview of benefits will
be presented to you prior to your start date.



--------------------------------------------------------------------------------

Paid Time Off    You will receive 18 paid days off per year for the first five
years of service and 23 days off per year for five to ten years of service. This
Paid Time Off will accrue monthly. Your previous service with ISOCOR will count
as service with the Company in regards to Paid Time Off. Your hire date for Paid
Time Off purposes is February 13, 1995. Your unused vacation and personal days
with ISOCOR will be converted to Paid Time Off. Paid Time Off may be accrued to
a maximum of 288 hours. If your accrued vacation and personal days with ISOCOR
exceed the maximum accrual under the Company’s Paid Time Off policy, you will
have until July 31, 2001 to bring your total Paid Time Off balance under the
maximum allowed. If your Paid Time Off exceeds the maximum on July 31, 2001, you
will stop accruing until you utilize enough Paid Time Off to bring the balance
under the maximum allowed. Stock Options    A Notice of Grant identifying your
converted stock options will follow under separate cover. In connection with the
commencement of your employment, the Company will recommend that the Board of
Directors grant you an additional option to purchase shares of the Company’s
Common Stock. Details of this new grant will follow under separate cover. Proof
of Right to Work    For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. A list of acceptable documents
is available for your reference. If you currently are sponsored to work in the
United States by ISOCOR, the Company will continue such sponsorship. Proprietary
Information and Inventions Agreement    Your acceptance of this offer and
commencement of employment with the Company is contingent upon the execution and
submission of the Company’s Proprietary Information and Inventions Agreement
(“Proprietary Agreement”), a copy of which bas been provided to you in your new
hire materials. At-Will Employment    Notwithstanding the Company’s obligation
described herein, your employment with the Company will be on an “at-will’
basis, meaning that either you or the Company may terminate your employment at
any time for any reason or no reason, with or without notice, without further
obligation or liability. Offer Conditions    This offer is null and void if not
accepted or declined by January 27, 2000. This offer is also contingent upon
receiving the successful results of our independent verification of your
application.

 

2



--------------------------------------------------------------------------------

We are delighted to extend you this offer and look forward to working with you.
To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to Julie Emmorey in Santa
Monica. This letter, together with the signed Proprietary Agreement and Insider
Trading Policy acknowledgement page constitute the full, complete and exclusive
agreement between you and the Company regarding the matters herein and
supersedes any prior representations or agreements, whether written or oral.
This letter may not be modified or amended except by a written agreement, signed
by the Company and by you.

 

CRITICAL PATH, INC.

By:

 

/s/    PAUL GIGG

   

Paul Gigg

   

Executive Vice President/

Chief Operating Officer

 

ACCEPTED AND AGREED:

Name:

 

Finbarr Twohig

Signature:

 

/s/    FINBARR TWOHIG

Date:

 

24-Jan-00

 

3



--------------------------------------------------------------------------------

MEMORANDUM

 

Date:

   March 1, 2003

To:

   Barry Twohig

From:

   Michael Zukorman, SVP and General Counsel

Re:

   Vesting Upon Change of Control

 

On behalf of the Company and the Board of Directors, I am pleased to confirm the
provisions for acceleration of vesting of your outstanding options or equivalent
time-vested equity compensation (the “Options”) upon the occurrence of certain
events following a Change of Control (as defined below).

 

1. Accelerated Vesting of Shares. Should there occur any Involuntary Termination
within twelve (12) months following a Change of Control of the Company (pursuant
to which your Options either continue, or are assumed or substituted with
equivalent options (or time-vested equity) by a successor corporation or parent
or subsidiary thereof), then on the effective date of the Involuntary
Termination, any Option(s) held by you at the time of the Involuntary
Termination shall, in addition to amounts already vested and/or exerciseable,
immediately vest and become exerciseable.

 

2. Definitions.

 

(a) “Involuntary Termination” shall mean the termination of your employment with
the Company or the successor to the Company pursuant to the Change of Control,
or its affiliate (“Successor”):

 

(i) involuntarily upon your dismissal, other than for Cause (as defined below);
or

 

(ii) voluntarily or involuntarily following (A) a material reduction in either
your base compensation or your responsibilities from their levels immediately
prior to the Change of Control, (B) a change in your place of employment to a
place of employment more than one hundred (100) miles from your place of
employment immediately prior to the Change of Control; or (C) a material breach
by the Company or its Successor of any of its material obligations under this or
any other written, and fully signed agreement between you and the Company.

 



--------------------------------------------------------------------------------

(b) “Change of Control” shall mean the consummation of one of the following:

 

(i) the acquisition of 50% or more of the outstanding stock of the Company
pursuant to a tender offer validly made under any federal or state law (other
than a tender offer by the Company);

 

(ii) a merger, reverse merger, consolidation or other reorganization of the
Company (other than, a reincorporation of the Company), if after giving effect
to such merger, consolidation or other reorganization, the stockholders of the
Company immediately prior to such, merger, reverse merger, consolidation or
other reorganization do not represent a majority in interest of the holders of
voting securities (on a fully diluted basis) with the ordinary voting power to
elect directors of the surviving or resulting entity (or any direct or indirect
parent corporation of such surviving or resulting entity) after such meager,
consolidation or other reorganization;

 

(iii) the sale of all or substantially all of the assets of the Company to a
third party who is not an affiliate of the Company; or

 

(iv) the dissolution of the Company pursuant to action validly taken by the
stockholders of the Company in accordance with applicable state law.

 

(c) The terms “Cause” shall mean (i) any act of personal dishonesty by you in
connection with your responsibilities as an employee; (ii) conviction of a
felony (iii) an act by you which constitutes gross misconduct, (iv) material
breach by you of your employee confidentiality agreement with the Company or its
Successor, including without limitation, theft or other misappropriation of
proprietary information of the Company or its Successor, or a material breach by
you of any material provision of any other written agreement between you and the
Company or its Successor.

 

3. Amendment to Option Agreement. To the extent necessary, your Option agreement
is hereby deemed amended, effective as of the date hereof, consistent with the
foregoing. All other provisions of your Option agreement remain in full force
and effect.

 

Please acknowledge the foregoing by signing the enclosed copy below and
returning it to the Company. The original is for your records.

 

Acknowledged:

/s/    BARRY TWOHIG

EMPLOYEE

Dated: 24-July-2003

 

2